Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the Preliminary Amendment filed on 12-08-2021.   Claims 1-17 have been canceled and 18-37 have been added.   Claims 18-37 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.   Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,412,335. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/545,639) claim limitations are broader than claims 1-17 of U.S. Patent No. 11,153,678 as shown in the table below.
    Instant   Application No. 17/545,639
                       US PAT. 11,412,335
18. (New) A method, comprising: in a computing device: while receiving an audio signal, detecting one or more sounds that are beyond a hearing range of a user of the computing device, wherein the detecting comprises detecting characteristics of the one or more sounds; and in response to the detecting of the one or more sounds, triggering a playback of one or more audio alerts that are within the hearing range of the user of the computing device.
1.  A method, comprising: in a game headset that receives game audio during play of a game: monitoring said game audio; detecting an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player using said game headset; and in response to said detecting said one or more sounds, triggering playback of one or more of a plurality of voice commands that corresponds to said one or more sounds.

	


Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8. Claims 18-25, and 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Logan et al. (US 2004/0255336) in view of Eisenson et al.. (US 2013/0049985).
   Consider claim 18, Logan teaches a method, comprising: in a computing device: while receiving an audio signal(see fig. 3), detecting one or more sounds that are a hearing range of a user of the computing device, wherein the detecting comprises detecting characteristics of the one or more sounds(see figs.3, 4); and in response to the detecting of the one or more sounds, triggering a playback of one or more audio alerts that are within the hearing range of the user of the computing device (see figs. 3,4 and paragraphs[0070]-[0096]); but Logan does not explicitly teach detecting one or more sounds that are beyond a hearing range of a user of the computing device    
  However, Eisenson teaches a computing device: while receiving an audio signal(see fig. 2), detecting one or more sounds that are beyond a hearing range of a user of the computing device(see figs. 1-2 and paragraphs[0036]-[0038]).    , wherein the detecting comprises detecting characteristics of the one or more sounds; and in response to the detecting of the one or more sounds(see fig. 1), triggering a playback of one or more audio alerts that are within the hearing range of the user of the computing device(see figs. 1-2 and paragraphs[0036]-[0059]). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Eisenson into the teaching of Logan to provide the viewer may actually be watching only one of, some of, or all of these programs, but has the ability to switch attention from program to program, without missing the content of any of the programs. This is accomplished by placing all of the program streams in storage, and allowing the viewer to selectively watch one program while suspending the playback of the others. The user can select any of these program streams to watch, and can pause, replay, jump forward and backward in time to any desired portion of the selected program stream.
   Consider claims 19 and 20, Logan as modified Eisenson teaches the method wherein: the audio signal is generated by a video game see figs. 3,4 and paragraphs[0070]-[0096]); and the method wherein: the one or more sounds are inserted in the audio signal to convey information to the user of the computing device (see figs. 1-4 and paragraphs[0070]-[0096]). 
   Consider claims 21 and 22, Logan as modified Eisenson teaches the method wherein: the audio signal comprises a plurality of audio channels(see figs. 1-4 and paragraphs[0070]-[0096]); and the method wherein: the characteristics of the one or more sounds comprises direction, intensity, and/or frequency of the one or more sounds(see figs. 1-4 and paragraphs[0070]-[0096]).
   Consider claims 23 and 24, Logan as modified Eisenson teaches the method  wherein: the detecting comprises comparing the audio signal with stored audio information(see figs. 1-4 and paragraphs[0070]-[0096]); and the method wherein: the stored audio information is associated with a video game(see figs. 1-4 and paragraphs[0070]-[0096]) 
    Consider claim 25, Logan as modified Eisenson teaches the method wherein the method comprises: acquiring the stored audio information from an external device (see figs. 1-4 and paragraphs[0070]-[0096]). 
   Consider claim 28, Logan teaches a system(see fig. 3), comprising: a computing device configured to trigger a playback of one or more audio alerts in response to a detection of one or more sounds within an audio signal(see figs. 3,4 and paragraphs[0070]-[0096]), wherein: the detection comprises a detection of characteristics of the one or more sounds(see figs. 3, 4), the detection occurs while the audio signal is received, the one or more sounds are a hearing range of a user of the computing device, and the or more audio alerts are within the hearing range of the user of the computing device(see figs. 3,4 and paragraphs[0070]-[0096]); but Logan does not explicitly teach detecting one or more sounds that are beyond a hearing range of a user of the computing device    
  However, Eisenson teaches a computing device: while receiving an audio signal(see fig. 2), detecting one or more sounds that are beyond a hearing range of a user of the computing device(see figs. 1-2 and paragraphs[0036]-[0038]).    , wherein the detecting comprises detecting characteristics of the one or more sounds; and in response to the detecting of the one or more sounds(see fig. 1), triggering a playback of one or more audio alerts that are within the hearing range of the user of the computing device (see figs. 1-2 and paragraphs[0036]-[0059]). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Eisenson into the teaching of Logan to provide the viewer may actually be watching only one of, some of, or all of these programs, but has the ability to switch attention from program to program, without missing the content of any of the programs. This is accomplished by placing all of the program streams in storage, and allowing the viewer to selectively watch one program while suspending the playback of the others. The user can select any of these program streams to watch, and can pause, replay, jump forward and backward in time to any desired portion of the selected program stream
   Consider claims 29 and 30, Logan as modified Eisenson teaches the system wherein: the audio signal is generated by a video game (see figs. 1-4 and paragraphs[0070]-[0096]); and the system wherein: the one or more sounds are inserted in the audio signal to convey information to the user of the computing device(see figs. 1-4 and paragraphs[0070]-[0096]). 
    Consider claims 31 and 32, Logan as modified Eisenson teaches the system wherein: the audio signal comprises a plurality of audio channels(see figs. 1-4 and paragraphs[0070]-[0096]); and the system wherein: the characteristics of the one or more sounds comprises direction, intensity, and/or frequency of the one or more sounds  (see figs. 1-4 and paragraphs[0070]-[0096]).
     Consider claims 33 and 34, Logan as modified Eisenson teaches the system wherein: the detection comprises a comparison of the audio signal with stored audio information (see figs. 1-4 and paragraphs[0070]-[0096]); and the system wherein: the stored audio information is associated with a video game(see figs. 1-4 and paragraphs[0070]-[0096]). 
     Consider claim 35, Logan as modified Eisenson teaches the system wherein: the computing device is configured to acquire the stored audio information from an external device(see figs. 1-4 and paragraphs[0070]-[0096]). 

9          Claims 26, 27. 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Logan et al. (US 2004/0255336) as modified by Eisenson et al.. (US 2013/0049985). as applied to claims 1, 3 above, and further in view of Lichorowic et al. (US 2009/0286514).
  Consider claim 26, Logan does not explicitly teach the method wherein: the one or more audio alerts comprise a voice command.
    However, Lichorowic teaches the method wherein: the one or more audio alerts comprise a voice command (see figs. 1-2, 6-12 and paragraphs[0030]-[0059]). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Lichorowic into the teaching of Logan and Eisenson to provide a service provides selected information identified from the rule set by the user, where another service provides offerings associated with the rule set. A network is monitored to sense a change in the selected information. The audible notification notifying the user about the change in the selected information is generated. The offerings are announced to the user received from the latter
  Consider claim 27, Logan as modified by Eisenson and Lichorowic teaches the method  wherein: the voice command instructs the user of the computing device to perform an action(In Lichorowic, see figs. 1-2, 6-12 and paragraphs[0030]-[0059]).
   Consider claim 36, Logan does not explicitly teach the system wherein: the one or more audio alerts comprise a voice command.
    However, Lichorowic teaches the system wherein: the one or more audio alerts comprise a voice command (see figs. 1-2, 6-12 and paragraphs[0030]-[0059]). 
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Lichorowic into the teaching of Logan and Eisenson to provide a service provides selected information identified from the rule set by the user, where another service provides offerings associated with the rule set. A network is monitored to sense a change in the selected information. The audible notification notifying the user about the change in the selected information is generated. The offerings are announced to the user received from the latter
  Consider claim 37, Logan as modified by Eisenson and Lichorowic teaches the system  wherein: the voice command instructs the user of the computing device to perform an action(In Lichorowic, see figs. 1-2, 6-12 and paragraphs[0030]-[0059]).  

                                                       Conclusion
10.      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Payzer et al. (US 20140372892) and Bonanno (US PAT. 8,498,426) are cited to show other AUDIO ALERTS IN A COMPUTING DEVICE.


11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M, can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, 
Art Unit 2655                                                                                                                                                                                                                                                                                                                                                                                                            Patent Examiner
US Patent and Trademark Office
Knox
571-272-7501
Date 12-03-2022